Bischoff, J.
(concurring). The motion for dismissal of .the complaint, made upon the close of the plaintiff’s case, for failure of proof of compliance with the provisions of section 15 of the General Corporation Law (Laws of 1892, chap. 687), should have been granted; and the error of its denial was curable only by proof of such compliance subsequently introduced by either party, of which there was none. Obviously, the mere statement of the plaintiff’s counsel that counsel for the defendants had agreed to admit the fact of such compliance and to waive proof of it, made against the latter’s insistence upon a ruling, did not have the effect of such proof or a waiver of it.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Judgment reversed and new trial ordered, with costs to appellant to abide event.